 

Exhibit 10.2

AMENDED EMPLOYMENT AGREEMENT

 

 

The Employment Agreement made effective as of December 16, 2019  ("Agreement")
is hereby amended (the “Amended Agreement”) effective as of August 2, 2020 (the
“Amendment Effective Date”) between CMRG APPAREL, LLC, (the “Company”), a
“Related Entity” as defined in the 2016 Incentive Compensation Plan (as
amended), of Destination XL Group, Inc., a Delaware corporation with an office
at 555 Turnpike Street, Canton, Massachusetts 02021 (“DXLG” which term includes
any affiliates and subsidiaries), and Ujjwal Dhoot (the “Executive”) having an
address at 18 Johnson Avenue, Apartment 12, Quincy, Massachusetts, 02169.

 

WITNESSETH:

 

WHEREAS, the Company hired Executive to work for the Company and Executive
agreed to be so employed by the Company as its Chief Digital Officer effective
December 16, 2019.

 

WHEREAS, Executive and the Company desire to set forth in writing the amended
terms and conditions of the Executive's employment with the Company as Chief
Marketing Officer as of the Amendment Effective Date.

 

NOW, THEREFORE, in consideration of the promises and the mutual promises,
representations and covenants herein contained, and provided that Executive
signs this Amended Employment Agreement, the parties hereto agree as follows as
of the Amendment Effective Date. All capitalized undefined terms used in this
Amended Agreement shall have the meaning given them in the Agreement.

 

1.Paragraph 1 is hereby deleted in its entirety and restated as follows:

 

 

  

1.        EMPLOYMENT

 

The Company hereby employs Executive and Executive hereby accepts such
employment as the Company’s Chief Marketing Officer, subject to the terms and
conditions set forth in the Agreement, as amended.  

 

2.Paragraphs 3(a) and 3(b) are hereby deleted in their entirety and restated as
follows:

  

            3.         COMPENSATION

 

 

  

(a)During the Term of Employment, as compensation for the employment services to
be rendered by Executive hereunder, the Company agrees to pay to Executive, and
Executive agrees to accept, payable in equal bi-weekly installments in
accordance with Company practice, an annual base salary of Three Hundred
Eighty-Five Thousand Dollars and 00/100 Cents ($385,000.00) (the “Base Salary”)
as of the Amendment Effective Date.  The Base Salary shall be reviewed at least
annually to ascertain whether, in the judgment of the Company,

--------------------------------------------------------------------------------

 

such Base Salary should be adjusted.  If so, the adjusted Base Salary shall be
adjusted for all purposes of this Agreement.

 

  

   (b) In addition to the Base Salary, during the Term of Employment, Executive
is eligible to participate in the Company’s Annual Incentive Plan. Such
incentive shall be determined and payable in accordance with the Company's
incentive program in effect at the time, subject to change from year to year in
the Company’s sole discretion. Executive will participate in the Company’s
incentive program and Executive’s target bonus under such plan (if all
individual and Company performance conditions are met) shall be 50% of
Executive’s actual annual base earnings (which shall be the total Base Salary as
may be paid during the fiscal year (“Base Earnings”)). The actual award under
the incentive program, if any, may be more or less than the target and will be
based on Executive’s performance and the performance of the Company and payment
will be made in accordance with and subject to the terms and conditions of the
incentive program then in effect.

 

3.Paragraph 6(a) is hereby deleted in its entirety and restated as follows:

 

               6.DUTIES

 

(a) Executive shall perform such duties and functions consistent with the
position of Chief Marketing Officer and/or as the Company shall from time to
time determine and Executive shall comply in the performance of his duties with
the policies of, and be subject to the direction of the Company.

 

4.Paragraph 10 is hereby deleted in its entirety and restated as follows:

 

10. NON-COMPETITION

 

 



(a)In consideration for the promotion to Chief Marketing Officer and the
corresponding expansion of responsibilities and the $85,000.00 gross salary
increase, Executive further covenants and agrees that during the Term of
Employment and during the one (1) year period immediately following the
Termination Date (the "Non-Competitive Period"), Executive shall not, directly
or indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor, or in any
capacity whatsoever, engage in, become financially interested in, be employed
by, render any consultation or business advice with respect to, accept any
competitive business on behalf of, or have any connection with any business
which is competitive with products or services of the Company or any
subsidiaries and affiliates, in any geographic area in which the Executive
provided services or had a material presence or influence on behalf of the
Company, whether in the United States, Canada, Europe or elsewhere during the
two years prior to Executive’s separation from the Company; provided, however,
that Executive may own any securities of any corporation which is engaged in
such business and is publicly owned and traded but in an amount not to exceed at
any one time one percent (1%) of any class of stock or securities of such
corporation.  In addition, Executive shall not, during the

2

 

--------------------------------------------------------------------------------

 

Non-Competitive Period, directly or indirectly: (1) request or cause any
suppliers or customers with whom the Company or any of its subsidiaries or
affiliates has a business relationship to cancel or terminate any such business
relationship with the Company or any of its subsidiaries or affiliates or
otherwise compromise the Company’s good will; or (2) solicit, hire, interfere
with or entice from the Company or any of its subsidiaries or affiliates any
employee (or former employee who has been separated from service for less than
12 months) of the Company or any of its subsidiaries or affiliates.

 

(b)If any portion of the restrictions set forth in this paragraph 10 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 10, a
business competitive with the products and services of the Company (or such
subsidiaries and affiliates) is limited to a specialty retailer which primarily
distributes, sells or markets so-called "big and tall" apparel of any kind for
men or which utilizes the "big and tall" retail or wholesale marketing concept
as part of its business.

 

(c)Executive acknowledges that the Company conducts business throughout the
world, that Executive’s duties and responsibilities on behalf of the Company are
of a worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

 

(d)The existence of any claim or cause of action (a  claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

5.Paragraph 12 is hereby deleted in its entirety and restated as follows:

 

12. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

(a)Executive acknowledges that the Company possesses certain confidential and
propriety information that has been or may be revealed to, or learned by,
Executive during the course of Executive’s employment with the Company and that
it would be unfair to use that information or knowledge to compete with or to
otherwise disadvantage the Company. Executive shall not, during the Term of
Employment or at any time following the Term of Employment, directly or
indirectly, disclose or permit to be known (other than as is required in the
regular

3

 

--------------------------------------------------------------------------------

course of his duties (including without limitation disclosures to the Company's
advisors and consultants), as required by law (in which case Executive shall
give the Company prior written notice of such required disclosure) or with the
prior written consent of the Board of Directors, to any person, firm,
corporation, or other entity, any confidential information acquired by him
during the course of, or as an incident to, his employment or the rendering of
his advisory or consulting services hereunder, relating to the Company or any of
its subsidiaries or affiliates, the directors of the Company or its subsidiaries
or affiliates, any supplier or customer of the Company or any of their
subsidiaries or affiliates, or any corporation, partnership or other entity
owned or controlled, directly or indirectly, by any of the foregoing, or in
which any of the foregoing has a beneficial interest, including, but not limited
to, the business affairs of each of the foregoing.  Such confidential
information shall include, but shall not be limited to, proprietary technology,
trade secrets, patented processes, research and development data, know-how,
market studies and forecasts, financial data, competitive analyses, pricing
policies, employee lists, personnel policies, employee compensation and benefits
information, the substance of agreements with customers, suppliers and others,
marketing or dealership arrangements, servicing and training programs and
arrangements, supplier lists, customer lists and any other documents embodying
such confidential information.  This confidentiality obligation shall not apply
to any confidential information, which is or becomes publicly available other
than pursuant to a breach of this paragraph 12(a) by Executive.

 

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof then in Executive's possession or control
shall be returned and left with the Company.

 

(c)In accordance with the Federal Defend Trade Secrets Act, Executive cannot be
held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding.  Notwithstanding this immunity from liability, Executive may be held
liable if Executive unlawfully accesses trade secrets by unauthorized means.

 

6.Exhibit A has been revised and restated as set forth in Exhibit A to this
Amended Agreement.

 

This Amended Agreement is subject to all terms and conditions of the Agreement.
The provisions of this Amended Agreement, including the attached Exhibit A, will
control over any inconsistent provisions of the Agreement. Except as
specifically amended herein, the Agreement

4

 

--------------------------------------------------------------------------------

will remain in full force and effect, and the parties hereby ratify the terms
and conditions of the Agreement as amended herein. Executive is advised to
consult with legal counsel before signing this Amended Agreement.  This Amended
Agreement may be executed by electronic signatures and in counterparts, each of
which will be deemed an original, and all of which together will constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended Employment
Agreement, under seal, as of the date and year first above written.

 

 

CMRG APPAREL, LLC

 

By: /s/ Harvey S. KanterDate: 7/18/2020

Name:Harvey S. Kanter

Its:  President, Chief Executive Officer

 

 

/s/ Ujjwal DhootDate: 7/17/2020

Ujjwal Dhoot




5

 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE OF CLAIMS

 

GENERAL RELEASE OF CLAIMS

 

1.Ujjwal Dhoot, (“Executive”), for  himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for good and valuable consideration to be paid after the
date of Executive’s termination as set forth in the Employment Agreement, as
amended, to which a form of this release is attached as Exhibit A (the
“Employment Agreement”), does hereby release and forever discharge, to the
maximum extent permitted by law, CMRG Apparel, LLC (the “Company”), its parent
and its parent’s subsidiaries, affiliated companies, successors and assigns, and
their respective current or former directors, officers, employees, shareholders
or agents in such capacities (collectively with the Company, the “Released
Parties”) from any and all actions, causes of action, suits, controversies,
claims and demands whatsoever, for or by reason of any matter, cause or thing
whatsoever, whether known or unknown including, but not limited to, the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq., the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., COBRA; the Equal Pay Act of 1963,
29 U.S.C. §206(d), the Civil Rights Act of 1991; the Age Discrimination in
Employment Act (ADEA); the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq., the Family and Medical Leave Act (FMLA); the Civil Rights Act of 1866, 42
U.S.C. §1981 et seq., as amended, the Fair Credit Reporting Act, the Worker
Adjustment and Retraining Notification Act, the Genetic Information
Nondiscrimination Act of 2008, the Massachusetts Law Against Discrimination,
G.L. c. 151B; the Massachusetts Privacy Statute, G.L. c. 214, § 1B, the
Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 149,
150,150A-150C, 151, 152, 152A, et seq.; the Massachusetts Wage and hour laws,
G.L. c. 151§1A et seq; the Massachusetts Sexual Harassment Statute, G.L. c. 214
§1C, the Massachusetts Consumer Protection Act, G.L. c. 93A, the Massachusetts
Civil Rights Act, G.L. c. 12, § 11, the Massachusetts Equal Rights Act, G.L. c.
93, the Massachusetts Civil Rights Act, G.L. c. 12, § 11; the Massachusetts
Equal Rights Act, G.L. c. 93; the Massachusetts AIDS Testing statute, G.L. c.
111, §70F; the Massachusetts Employment Leave for Victims and Family Members of
Abuse, G.L. c. 149,  §52E, as amended; the Massachusetts Earned Sick Time Law,
 M.G.L. c. 149, § 148C; the Massachusetts Small Necessities Leave Act; and all
claims under any applicable laws arising under or in connection with Executive’s
employment or termination thereof, whether for tort, breach of express or
implied employment contract, wrongful discharge, intentional infliction of
emotional distress, or defamation or injuries incurred on the job or incurred as
a result of loss of employment.  

Executive acknowledges that Executive is specifically advised to consult with an
attorney of Executive’s choosing before signing this General Release of Claims,
and through this General Release of Claims advises Executive to consult with his
attorney with respect to possible claims, including but not limited to claims
under the ADEA, and that Executive understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans.  Without limiting the
generality of the release provided above, Executive expressly waives any and all
claims under ADEA that he may have as of the date hereof.  Executive further
understands that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date

6

 

--------------------------------------------------------------------------------

hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments pursuant to the Employment Agreement, or any accrued but unpaid
benefits under any employee benefit plan maintained by the Company (ii) any
rights or claims that may arise as a result of events occurring after this
General Release of Claims is executed, (iii) any indemnification rights
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies, (iv) any claims for benefits under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies in accordance with the terms of such
policy, (v) any rights as a holder of equity securities of the Company, and (vi)
any rights or claims that, by law, may not be waived, including claims for
unemployment compensation and workers' compensation.  Nothing contained in this
Agreement prevents Executive from filing a charge, cooperating with or
participating in any investigation or proceeding before any federal or state
Fair Employment Practices Agency, including, without limitation, the Equal
Employment Opportunity Commission, except that Executive acknowledges that he
will not be able to recover any monetary benefits in connection with any such
claim, charge or proceeding.

2.Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived  his rights under ADEA.

3.Non-Competition.  

 

(a)

In consideration for the consideration set forth in the Amended Employment
Agreement and the payment of severance benefits set forth in Section 7 of the
Employment Agreement, as amended, Executive further covenants and agrees that
during the Term of Employment and during the one (1) year period immediately
following the Termination Date (the "Non-Competitive Period"), Executive shall
not, directly or indirectly, as owner, partner, joint venturer, stockholder,
employee, broker, agent, principal, trustee, corporate officer, director,
licensor, or in any capacity whatsoever, engage in, become financially
interested in, be employed by, render any consultation or business advice with
respect to, accept any competitive business on behalf of, or have any connection
with any business which is competitive with products or services of the Company
or any subsidiaries and affiliates, in any geographic area in which the
Executive provided services or had a material presence or influence on behalf of
the Company, whether in the United States, Canada, Europe or elsewhere during
the two years prior to Executive’s separation from the Company; provided,
however, that Executive may own any securities of any corporation which is
engaged in such business and is publicly owned and traded but in an amount not
to exceed at any one time one percent (1%) of any class of stock or securities
of such corporation.  In addition, Executive shall not, during the
Non-Competitive Period, directly or indirectly: (1) request or cause any
suppliers or customers with whom the Company or any of its subsidiaries or
affiliates has a business relationship to cancel or terminate any such business
relationship with the Company or any of its subsidiaries or affiliates or
otherwise compromise the Company’s good will; or (2) solicit, hire, interfere
with or entice from the Company or any of its

7

 

--------------------------------------------------------------------------------

subsidiaries or affiliates any employee (or former employee who has been
separated from service for less than 12 months) of the Company or any of its
subsidiaries or affiliates.

 

(b)If any portion of the restrictions set forth in this paragraph 3 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.  For the purposes of this paragraph 3, a business
competitive with the products and services of the Company (or such subsidiaries
and affiliates) is limited to a specialty retailer which primarily distributes,
sells or markets so-called "big and tall" apparel of any kind for men or which
utilizes the "big and tall" retail or wholesale marketing concept as part of its
business.

 

(c)Executive acknowledges that the Company conducts business throughout the
world, that Executive’s duties and responsibilities on behalf of the Company are
of a worldwide nature, that its sales and marketing prospects are for continued
expansion throughout the world and therefore, the territorial and time
limitations set forth in this paragraph 10 are reasonable and properly required
for the adequate protection of the business of the Company and its subsidiaries
and affiliates.  In the event any such territorial or time limitation is deemed
to be unreasonable by a court of competent jurisdiction, Executive agrees to the
reduction of the territorial or time limitation to the area or period which such
court shall deem reasonable.

 

(d)

The existence of any claim or cause of action (a  claim or cause of action is
defined as a claim or cause of action which results from a breach of the terms
and provisions of this Agreement by the Company, regardless of whether the
breach is material) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

4.Inventions and Discoveries.

 

(a)Upon execution of this General Release of Claims and thereafter, Executive
shall promptly and fully disclose to the Company, and with all necessary detail
for a complete understanding of the same, all existing and future developments,
know-how, discoveries, inventions, improvements, concepts, ideas, writings,
formulae, processes and methods (whether copyrightable, patentable or otherwise)
made, received, conceived, acquired or written during working hours, or
otherwise, by Executive (whether or not at the request or upon the suggestion of
the Company) during the period of his employment with, or rendering of advisory
or consulting services to, the Company or any of its subsidiaries and
affiliates, solely or jointly with others, in or relating to any activities of
the Company or its subsidiaries and affiliates known to him as a consequence of
his employment or the rendering of advisory and consulting services hereunder
(collectively the "Subject Matter").

 

(b)Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Company, all his rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the
Company.  Executive shall assist

8

 

--------------------------------------------------------------------------------

the Company in obtaining such copyrights or patents during the term of this
General Release Of Claims, and at any time thereafter on reasonable notice and
at mutually convenient times, and Executive agrees to testify in any prosecution
or litigation involving any of the Subject Matter; provided, however, that
Executive shall be compensated in a timely manner at the rate of $250 per day
(or portion thereof), plus out-of-pocket expenses incurred in rendering such
assistance or giving or preparing to give such testimony.

 

5.Non-Disclosure of Confidential Information.

 

(a)Executive acknowledges that the Company possesses certain confidential and
propriety information that has been revealed to him or learned by Executive
during the course of Executive’s employment with the Company and that it would
be unfair to use that information or knowledge to compete with or to otherwise
disadvantage the Company. Executive shall not, at any time following the end of
Executive’s employment with the Company, directly or indirectly, disclose or
permit to be known (other than as is required in the regular course of his
duties (including without limitation disclosures to the Company's advisors and
consultants), as required by law (in which case Executive shall give the Company
prior written notice of such required disclosure) or with the prior written
consent of the Board of Directors, to any person, firm, corporation, or other
entity, any confidential information acquired by him during the course of, or as
an incident to, his employment or the rendering of his advisory or consulting
services hereunder, relating to the Company or any of its subsidiaries or
affiliates, the directors of the Company or its subsidiaries or affiliates, any
supplier or customer of the Company or any of their subsidiaries or affiliates,
or any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, financial data,
competitive analyses, pricing policies, employee lists, personnel policies, the
substance of agreements with customers, suppliers and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
supplier lists, customer lists and any other documents embodying such
confidential information.  This confidentiality obligation shall not apply to
any confidential information, which is or becomes publicly available other than
pursuant to a breach of this paragraph 5(a) by Executive.

 

(b)All information and documents relating to the Company and its subsidiaries or
affiliates as herein above described (or other business affairs) shall be the
exclusive property of the Company, and Executive shall use commercially
reasonable best efforts to prevent any publication or disclosure thereof.  Upon
termination of Executive's employment with the Company, all documents, records,
reports, writings and other similar documents containing confidential
information, including copies thereof then in Executive's possession or control
shall be returned and left with the Company.

 

(c)In accordance with the Federal Defend Trade Secrets Act, Executive cannot be
held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other

9

 

--------------------------------------------------------------------------------

proceeding.  Notwithstanding this immunity from liability, Executive may be held
liable if Executive unlawfully accesses trade secrets by unauthorized means.

 

6.Specific Performance.  Executive agrees that if he breaches, or threatens to
commit a breach of, any enforceable provision of paragraphs 3, 4 or 5 (the
"Restrictive Covenants"), the Company shall have, in addition to, and not in
lieu of, any other rights and remedies available to the Company under law and in
equity, the right to have the Restrictive Covenants specifically enforced by a
court of competent jurisdiction, it being agreed that any such breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and that money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Executive of his right to contest whether such a breach or threatened
breach of any Restrictive Covenant has occurred.    Any such damages, attorneys’
fees and costs shall be in addition to and not in lieu of any injunctive relief
that may be available to the Company.

 

7.Executive is advised that Executive has up to twenty-one (21) calendar days to
consider this General Release before signing it.  Executive may knowingly and
voluntarily waive that up to twenty-one (21) day period by signing this General
Release of Claims earlier. However, in the event Executive’s employment
terminated as part of a group termination within the meaning of the Older
Workers Benefits Protection Act, the up to twenty-one (21) day consideration
period shall be enlarged to up to forty-five (45) calendar days, and Executive
shall be provided with additional disclosures required by the Older Workers
Benefit Protection Act prior to the start of the up to forty-five (45) calendar
day consideration period.  In either case, Executive also shall have  seven (7)
business days following the date on which Executive signs this General Release
of Claims within which to revoke it by providing a written notice of his
revocation to the Company.  Any such revocation shall be directed to the VP,
Managing Director-Human Resources and must be delivered to the VP, Managing
Director-Human Resources within that seven (7) day revocation period, or mailed
to Destination XL Group, Inc., Attn: VP, Managing Director-Human Resources, 555
Turnpike Street, Canton, MA 02021 and postmarked within the seven (7) day
revocation period.

8.Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within the Commonwealth.

9.Executive acknowledges that he has read this General Release of Claims, has
been advised that he should consult with an attorney before executing this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

10.This General Release of Claims shall take effect on the eighth business day
following Executive’s execution of this General Release of Claims unless
Executive’s written revocation is delivered to the Company within seven (7)
business days after such execution.

 

10

 

--------------------------------------------------------------------------------

 

Ujjwal Dhoot

 

 

 

11

 